Citation Nr: 1040388	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  This case was previously before the Board 
in January 2009 when it was returned for further development, and 
has now been returned for further appellate review.

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  Review of the claims file reveals that the 
Veteran has also been diagnosed with anxiety.  Although not 
claimed by the Veteran, the Board has recharacterized the issue 
on appeal as indicated above to include PTSD and anxiety.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness; he filed a claim 
for the affliction his mental condition, whatever it is, causes 
him).


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and anxiety.  The 
Veteran and his representative contend that he has PTSD 
attributable to his experiences while serving in Vietnam in 1970.

The Veteran's service in Vietnam from February to December 1970 
was with the 221st Signal Company (Pictorial).  His principal 
duty assignment during that time frame was as a clerk.  His 
personnel records make reference to an "Open Campaign."  
Evidence of record documents that five individuals with a 
military occupational specialty in the field of photography were 
all killed on May 9, 1970.  The Veteran has referred to a 
helicopter crash in which he states several photographers were 
killed.  However, he seems to claim that the helicopter crash 
took place in late 1970, not in May.

Also, at both hearings, he testified regarding an incident in 
which he was outside his base when several individuals on 
motorcycles chased him.  He fled onto the base but for some 
reason the military police beat him and held him for several 
hours until his unit commander showed up.  He essentially claims 
this incident took place on the same day he received an Article 
15.  However, the personnel records available disclose that in 
the record of proceedings under Article 15, while he did indeed 
receive an Article 15 in November 1970, it was for his failure 
without authority to go to a time prescribed to his appointed 
place of duty on two separate occasions in November 1970.  No 
reference was made in the record of proceedings as to his fleeing 
any Vietnamese individuals and experiencing difficulties with 
military policemen at the Long Binh facility.  There is no record 
of any military police report in the claims file.

This case was previously before the Board in January 2009 the 
case was remanded for attempts to be made to confirm the 
Veteran's reported stressors and for the Veteran to be afforded 
an appropriate VA examination to determine the nature and 
etiology of the Veteran's psychiatric disorder.

Pursuant to the Board's remand, an attempt was made to confirm 
the Veteran's stressors.  The Veteran was asked to submit 
additional information regarding his reported stressors.  
Subsequently, Morning Reports from the 221st Signal Company were 
search from October 1, 1970, to November 30, 1970, for remarks 
regarding military police action.  The search did not reveal any 
military police action.

As noted above, the Veteran also reported that several of his 
unit mates were killed in a helicopter accident in late 1970.  
However, there is no indication in the claims file that any 
attempt to confirm a helicopter accident involving the Veteran's 
unit in late 1970. 

Pursuant to the Board's remand, the Veteran was afforded a VA 
examination in September 2009.  The Veteran reported to the 
examiner that he was a clerk while stationed in the Republic of 
Vietnam and that he was also involved in photography.  The 
Veteran indicated that he was exposed to shooting and killing in 
Vietnam and that he was shot at in Vietnam by various 
individuals.  In addition, the Veteran reported that he received 
an Article 15 after a dispute with military police while 
stationed in the Republic of Vietnam.  After examination the 
examiner diagnosed the Veteran with PTSD; however, the examiner 
did not render an opinion regarding whether the Veteran's PTSD 
was related to the Veteran's reported stressors. 

The Board notes that where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the claim must be remanded for an attempt to be made 
to confirm the Veteran's reported stressor of a helicopter 
accident involving his unit mates in late 1970 and for an opinion 
to be obtained regarding the etiology of the Veteran's PTSD 
disability.

In addition, the Board notes that once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

In addition, the Board notes that, effective July 13, 2010, the 
regulations governing service connection for PTSD were amended to 
relax the adjudicative evidentiary requirements for determining 
what happened in service where the Veteran's claimed stressor is 
related to "a fear of hostile military or terrorist activity 
during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) 
provides that, if a stressor claimed by a Veteran is "related to 
the Veteran's fear of hostile military or terrorist activity," 
and a VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted), confirms that the 
claimed stressor is 1) adequate to support a diagnosis of PTSD, 
and 2) that the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Moreover, the amendment provides that, "fear of hostile military 
or terrorist activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.  In this case, the Veteran has 
indicated that he feared hostile military or terrorist activity 
during service insofar as he feared being killed by enemy fire, 
including sniper fire.  As such, the amended 38 C.F.R. 
§ 3.304(f)(3) should be considered by the RO on remand.  

Here, regardless of whether the Veteran's PTSD stressors can be 
verified, because the Veteran has provided competent reports of 
witnessing stressful events during service, being fearful of 
hostile military or terrorist activity during service, and 
experiencing a continuity of psychiatric symptomatology since 
military service, the Board finds that an examination assessing 
whether he has a current psychiatric disorder that is related to 
service is necessary.  See 38 U.S.C.A. § 5103A (d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board 
again notes that the Court has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  A review of the claims folder reveals an indication 
that the Veteran was granted Social Security Administration (SSA) 
disability benefits in an administrative decision dated in May 
2009.  Review of the SSA disability determination reveals that 
the Veteran's psychiatric condition was considered in the 
determination to grant benefits.  However, the records regarding 
this award of benefits have not been associated with the claims 
folder and the record contains no indication that any attempt was 
made to obtain the Veteran's complete SSA record.  Because SSA 
records are potentially relevant to the Board's determination, VA 
is obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore 
v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 
(1998) (noting that when VA is put on notice of SSA records prior 
to issuance of final decision, Board must seek to obtain 
records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992) (noting that VA has 
statutory duty to acquire both SSA decision and supporting 
medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Therefore, this appeal must be remanded to 
obtain the Veteran's complete SSA record.

In addition, review of the claims file reveals that the Veteran 
received treatment at the LSU Medical Center and the Overton 
Brooks VA Medical Center.  Review of the claims folder does not 
reveal any indication that attempts were made to obtain the 
Veteran's records of treatment from these facilities.  As such, 
the claim must be remanded for attempts to be made to obtain the 
records of the Veteran's treatment at the LSU Medical Center in 
Shreveport, Louisiana, and the Overton Brooks VA Medical Center 
in Shreveport, Louisiana.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file a copy of any written 
decision concerning the Veteran's claim for 
disability benefits from the Social 
Security Administration and copies of any 
medical records utilized in reaching that 
decision.

2.  The RO/AMC should obtain and associate 
with the claims file VA medical records 
from the Overton Brooks VA Medical Center 
in Shreveport, Louisiana pertaining to the 
Veteran.

3.  After securing the necessary 
authorization from the Veteran, the RO/AMC 
should obtain and associate with the claims 
file treatment records pertaining to the 
Veteran from the LSU Medical Center in 
Shreveport, Louisiana.  Any additional 
pertinent records identified by the Veteran 
during the course of the remand should also 
be obtained and associated with the claims 
file.

4.  The RO/AMC should request assistance in 
verifying the stressful incidents reported 
by the Veteran from the United States Army 
and Joint Service Records Research Center 
(JSRRC).  Specifically, the RO/AMC should 
request review of available unit history 
and/or diary, or any other records, for the 
end of 1970 for the 221st Signal Company.  
Of particular interest is any information 
regarding a helicopter accident in which 
several individuals from the Veteran's unit 
were killed.

5.  Following the receipt of a response 
from the JSRCC, the RO/AMC should prepare a 
report detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added to 
the claims folder.

6.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
treatment records, and offer comments and 
an opinion, as to whether any currently 
diagnosed psychiatric disorder is causally 
or etiologically related to service.

Regarding the claim for service connection 
for PTSD, the examiner should express an 
opinion as to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, and 
if he meets such criteria, whether PTSD can 
be related to the stressor or stressors 
reported by the Veteran and established as 
having occurred during active service.  
Additionally, the examiner should provide 
an opinion as to whether the Veteran's 
claimed stressor(s) is adequate to support 
a diagnosis of PTSD based on a fear of 
hostile military or terrorist activity 
during service, and whether his symptoms 
are related to the claimed stressor(s).  In 
doing so, the examiner should acknowledge 
the lay evidence of record regarding the 
Veteran's fear of death from sniper 
attacks. 

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as whether 
any other diagnosed psychiatric disorder is 
causally or etiologically related to 
service.    

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

7.  The RO/AMC should consider the 
Veteran's claim under the amended version 
of 38 C.F.R. § 3.304(f), that became 
effective July 13, 2010.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


